Filed 12/17/21
                      CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                   DIVISION FIVE


 WILLIAM MICHAEL CLAWSON,
        Plaintiff and Appellant,                 A159990
 v.
 BOARD OF REGISTERED NURSING,                    (City & County of San Francisco
        Defendant and Respondent.                Super. Ct. No. CPF19516578)



       Plaintiff appeals from the denial of his petition for writ of
administrative mandate following the revocation of his nursing license by the
Board of Registered Nursing (Board) for gross negligence and unprofessional
conduct in carrying out licensed nursing functions and unprofessional
conduct–deceit. We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
I.     Board Hearing
       Nina’s Care Home (Nina’s) was a residential care facility for the elderly
(RCFE) licensed by the Community Care Licensing Division (CCL) of the
State Department of Social Services. Following the unexpected death of the
Nina’s administrator, an attorney for the administrator’s estate, Lisa Russ,
hired plaintiff to assist with the closure of Nina’s. Plaintiff, who was a
registered nurse and a certified legal nurse consultant, agreed to assess each
of the residents and recommend a new facility for them, as required by the




                                         1
RCFE closing procedures. The purpose of the assessments was to help the
residents choose an appropriate facility based upon their needs.1
      On May 11, 2013, plaintiff and Mia B.2 performed the assessment for
J.N., an 83-year-old resident of Nina’s. Mia B. lifted up J.N.’s clothing so that
the plaintiff could see her skin condition. Plaintiff testified the assessment
was “very quick. We were in there for maybe two minutes.” Plaintiff found
that J.N.’s skin on her coccyx and on each of her heels was red and
nonblanching to the touch, which he believed was significant.3 He did not
touch the bandages covering J.N.’s feet. Nor did he notice that one of J.N.’s
knees was significantly contracted.
      Plaintiff signed the resident appraisal form using his “RN” initials and
described J.N.’s overall health condition as: “Frail and cachextic [sic] female



      1     Health and Safety Code section 1569.682, subdivision (a)(1)(A)
requires that prior to transferring a resident to another facility an RCFE
must “[p]repare . . . a relocation evaluation of the needs of that resident,
which shall include: [¶] . . . [r]ecommendations on the type of facility that
would meet the needs of the resident based on the current service plan.”
Health and Safety Code section 1569.70 provides guidelines for the varying
levels of care provided by an RCFE, and section 1569.72, subdivision (a)
states, with a limited exception for some temporary illnesses, “no resident
shall be admitted or retained in a residential care facility for the elderly
if . . . : [¶] . . . [t]he resident requires 24-hour, skilled nursing or intermediate
care [or] [¶] . . . is bedridden . . . .”
      2Mia B. had worked at Nina’s as a care worker for 24 years. She did
not have any nursing credentials. When the administrator of Nina’s died,
Mia B. became the interim administrator. She did not wish to be the interim
administrator and did not understand why she became the interim
administrator. Mia B.’s English was limited, such that she was not
comfortable completing paperwork.
      3 An expert witness for the Board testified, “By definition, a non-
blanchable area . . . already demonstrates a skin compromise . . . and that is
a stage one [pressure ulcer].”


                                          2
with severe cognitive impairment, poor appetite, chronic nausea and
diarrhea, and weight loss. Soft diet tolerated fair. Skin is friable with
redness to bony prominences. Scratches self severely with fingernails.”
Plaintiff also signed a “Needs and Services Plan” in which he described J.N.
as: “Frail, pleasant elderly female with severe cognitive impairment,
cachexia, and fragile skin. Disoriented, alert, unable to respond
appropriately. Unable to walk, but can stand briefly with assistance. Unable
to self-transfer from bed to chair or wheel chair. Minimally able to reposition
self in chair or bed. Longstanding history of alcohol abuse per medical
record. Easily agitated and becomes very anxious, requiring medication.
Conservator is Public Guardian, Kelly Schwartz. Significant medical history
includes rheumatoid arthritis, depression, low thyroid, urinary incontinence
with chronic and severe urinary tract infections (requiring hospitalization),
anorexia with significant weight loss, Alzheimer’s dementia, diarrhea, and
poor nutrition and fluid intake with hospitalization for dehydration. Long
standing history of self-injury from fingernail scratching to face and body per
care providers. Overall skin condition is fragile with compromised skin
integrity to groin, significant redness to bony prominences including coccyx,
heels, toes. Foot dressings cover toes.” (All caps omitted.) On both forms,
plaintiff’s signature certified that “to the best of [his] knowledge [J.N.] does
not need skilled nursing care.” (All caps omitted.)
      On May 23, 2013, the caregivers from the new RCFE, Frye’s Care
Home, came to transfer J.N. They immediately noticed that J.N. was in
significant pain. Every time they moved J.N. she cried out in pain. When
they arrived at Frye’s, the caregivers tried to give J.N. a shower and body
check. They discovered multiple bandages on her arm, knee and toes. The
bandages “were stuck to [J.N.’s] skin and her wounds,” and they were not



                                        3
freshly placed. The wounds “all smelled really bad.” The sore on the back of
J.N.’s knee was very large, and her tendons were visible. J.N.’s toes were
black, and she had “a very strong infection odor.” One witness described
J.N.’s condition as “very horrifying.” The Frye’s caregivers called 911 and
went to the hospital with J.N. J.N. died several weeks later.
      On May 31, 2013, a CCL investigator contacted plaintiff. Plaintiff
identified himself to the CCL investigator as a registered nurse specializing
in elder care in CCL-licensed facilities and explained that he had been hired
by the estate and the estate’s attorney. A few months later, the CCL
investigator conducted a recorded interview with plaintiff. Plaintiff stated he
had performed J.N.’s assessment and described how he had directed Mia B.
to perform tasks at his direction. He stated he performed a “head-to-toe”
assessment by having Mia B. lift J.N.’s clothing so that plaintiff could see
areas of “bony prominences . . . .” He asked Mia B. to touch J.N.’s skin where
it was very red so he could see how quickly the “capillary refill” occurred. He
recalled looking at J.N.’s coccyx and stated there was no wound there.
      Plaintiff told the investigator that J.N.’s feet were covered in dressings,
which he did not remove to look at her skin. He understood from Mia B. that
the dressings had been placed there by J.N.’s podiatrist. He did not know
what the wound care plan was and did not see any documentation in J.N.’s
records regarding the treatment plan for J.N.’s feet. Plaintiff stated that
there was no malodor of J.N. during the assessment or when he was at the
facility on May 23 when J.N. was transferred to Frye’s. He stated that he
“would have been assessing if there were any odors of feces or urine or
bacterial infection as a registered nurse, that’s what we do, and [his]
assessment skills are fine.” In the May 2013 time frame, plaintiff further




                                        4
confirmed to others orally and in writing that he had performed J.N.’s
assessment.
      About 14 months after the incident, the Board interviewed plaintiff as
part of its investigation. At that time, plaintiff denied performing J.N.’s
physical assessment, stating that Mia B. “was the one in charge.” He told the
investigator that Mia B. “decided what body part would be looked at and
whether or not the clothing was moved, and if any of the gauze or bandages
on the residents would be moved to expose anything.” He further denied even
guiding or instructing Mia B. during the assessment. Plaintiff told the
investigator that he was not acting as a registered nurse at the time of J.N.’s
assessment. At the administrative hearing, plaintiff testified that he acted
as a “scribe” by filling out the resident appraisal form based on the
information Mia B. provided as she performed the assessment.
II.   Board Decision
      Following the eight-day administrative hearing, and submission of
briefs by the parties, the administrative law judge (ALJ) issued a proposed
decision. The ALJ found clear and convincing evidence that plaintiff
committed gross negligence in connection with the appraisal of J.N.,
unprofessional conduct in carrying out nursing functions in connection with
the appraisal of J.N., and unprofessional conduct by not being truthful with
the Board investigator regarding the care provided to J.N. The ALJ
summarized his conclusions as follows: “[Plaintiff] had the express
responsibility to perform resident appraisals and to make recommendations
regarding the level of care each resident required, and by directly observing
and assessing J.N., [plaintiff] was in the best position to identify and
thoroughly document her serious condition.




                                        5
       “Even as [plaintiff] described J.N. as ‘emaciated,’ he neglected or
overlooked the most important point in the Resident Appraisal and Needs
and Services Plan: J.N. was far too sick to reside in an RCFE without the
addition of . . . skilled nursing services, and he neither documented the
specifics of her skin condition, nor her inability to reposition herself in bed, or
her inability to independently take medication. Any of these issues required
an enhanced level of care that is not provided by an RCFE, without special
home health or other specialized services. [Plaintiff] did not identify the need
for these services to be available following J.N.’s transfer, nor did he contact
her physician to request that they be ordered. As a nurse he was require [sic]
to do so. (Health & Saf. Code, § 1569.72, subd. (b)(1); Cal. Code Regs., tit. 16,
§ 1443.5.)
       “In the subsequent investigation of J.N.’s care, [plaintiff] first described
one set of facts, but a year later when speaking to a different investigator, he
characterized the critical few minutes he spent doing the assessment in much
different terms. In the second retelling, he placed [Mia B.] in charge, while in
the former, he acknowledged conducting the appraisal. The Resident
Appraisal he prepared clearly reflected his thoughts and conclusions, not
those of someone speaking limited English and without medical training.
This second characterization was untruthful.”
       The Board adopted the ALJ’s proposed decision and revoked plaintiff’s
nursing license.
III.   Petition for Writ of Administrative Mandate
       Plaintiff challenged the Board’s decision in a petition for writ of
administrative mandate. He argued that the Board’s decision should be
reversed because: (1) the performance of the RCFE appraisal was not a
“nursing function”; (2) the Board failed to plead that plaintiff violated any



                                         6
RCFE statutes or regulations, and the Board has no power to discipline
plaintiff for any such violations; (3) plaintiff had no obligation to render
nursing services to J.N. because no nurse–patient relationship existed
between them; and (4) Business and Professions Code section 27614 does not
authorize disciplining plaintiff for dishonesty during the investigation. On
October 16, 2019, the trial court issued an order rejecting each of plaintiff’s
arguments and denying the petition. Judgment was entered on January 8,
2020.
                                  DISCUSSION
        On appeal, plaintiff raises the same issues he argued in the trial court.
We review questions of law de novo, and we review the trial court’s factual
findings under the substantial evidence standard, resolving all conflicts in
evidence and indulging all reasonable inferences in favor of the trial court’s
judgment. (Rand v. Board of Psychology (2012) 206 Cal.App.4th 565, 574–
575 (Rand).) We find no errors of law and that substantial evidence supports
the judgment. Accordingly, we affirm.
I.      Substantial evidence supports the finding that plaintiff engaged
        in a “usual nursing function” when he performed J.N.’s resident
        appraisal.
        Plaintiff argues that he cannot be disciplined for negligently
performing J.N.’s appraisal because doing so was not a “nursing function.”
He contends that because the RCFE statutes and regulations do not require
facility licensees to hold nursing licenses (Health & Saf. Code, § 1569.15), and
because they state that either the “facility” or the “licensee” must prepare
resident appraisals (Cal. Code Regs., tit. 22, §§ 87456, subd. (a), 87457, subd.
(c), 87463, subd. (a); Health & Saf. Code, § 1569.682, subd. (a)(1)), it


       All statutory references are to the Business and Professions Code
        4

unless otherwise stated.


                                         7
necessarily follows that performing resident appraisals is not a nursing
function. According to plaintiff, if resident appraisals constitute a nursing
function, then the RCFE regulations permit non-nurse licensees to practice
nursing without a license.
      We disagree. First, simply because a resident appraisal may be
performed by a person who is not a licensed nurse does not mean that when a
nurse undertakes the task, using his or her scientific knowledge and
technical skills, he or she must not be performing a nursing function. Under
section 2761, subdivision (a)(1), a nurse may be disciplined for unprofessional
conduct constituting “gross negligence in carrying out usual certified or
licensed nursing functions.” Further, as the trial court explained, section
2725, subdivision (a)(4) specifies that nursing functions include
“ ‘[o]bservation of signs and symptoms of illness, reactions to treatment,
general behavior, or general physical condition, and . . . determination of
whether the signs, symptoms, reactions, behavior, or general appearance
exhibit abnormal characteristics,’ as well as ‘implementation, based on
observed abnormalities, of appropriate reporting, or referral . . . .’ ”
      Substantial evidence supports the finding of the ALJ and the trial court
that when plaintiff conducted his appraisal of J.N. he was performing a
nursing function. Plaintiff signed both the appraisal and the needs and
services plan using his “RN” designation. He described J.N. using scientific
or technical terms such as “cachectic,” which the Board’s decision explains
refers to “general physical wasting and malnutrition usually associated with
chronic disease.” He told the CCL investigator that part of his assessment of
J.N. included “assessing if there were any odors of feces or urine or bacterial
infection as a registered nurse, that’s what we do, and my assessment skills
are fine.” He also testified that he agreed with his own expert “that



                                         8
performing a resident appraisal, the function is clinical nursing.” Plaintiff’s
expert, who was a registered nurse and worked as a legal nurse consultant,
testified that she does not perform resident appraisals when she acts as a
legal nurse consultant because doing so constitutes patient care. 5
Additionally, two registered nursing experts with experience as RCFE
administrators testified on behalf of the Board that RCFE resident appraisals
involve usual nursing functions.
      Rand, supra, 206 Cal.App.4th 565, addressed an analogous situation in
which a licensed psychologist was disciplined for conduct while acting as a
court-appointed special master in a divorce proceeding and while acting as an
expert witness in another family law matter. (Id. at pp. 569–572.) The court
rejected Rand’s argument that he could not be disciplined by the Board of
Psychology for conduct he believed he performed in his judicial capacity. (Id.
at pp. 579–580.) It found that the evidence, including the parties’ agreement,
supported the finding that the tasks Rand was asked to perform, including
managing interpersonal conflict and minimizing the impact of such conflict
on the children, involved the application of psychological principles. (Ibid.)
Further, the Board’s experts opined that Rand engaged in the practice of
psychology while acting as a special master. (Id. at p. 580.) The court
rejected Rand’s argument that because nonpsychologists may be appointed
special masters, the activities of special masters do not involve the practice of
psychology. (Id. at p. 581.)
      Here, too, the evidence supports the trial court’s finding that in
performing the appraisal, plaintiff observed J.N. for symptoms of illness and

      5Plaintiff’s expert opined that in this case Mia B. performed the
appraisal and that plaintiff only transcribed what she told him. But she
acknowledged that if, in fact, plaintiff had performed the appraisal it would
have constituted patient care.


                                        9
evaluated her general physical condition to determine her suitability for
transfer to another facility, and that these tasks were “textbook nursing
functions.” Plaintiff argues Rand is distinguishable because the attorney for
the estate who hired plaintiff testified that she did not hire him “ ‘as a
nurse’ ” and plaintiff expressly told her that he was not providing nursing
care. We are not persuaded that this testimony meaningfully distinguishes
Rand, particularly because other documentary evidence indicates that
plaintiff was hired because of his nursing background. The contract between
plaintiff and the attorney for the estate requires that plaintiff have and
maintain his license to practice nursing. Further, the administrators of the
estate wrote to CCL, stating that plaintiff had been hired “to evaluate each of
the residents for relocation and recommend the best type of facility for each
resident . . . .” Plaintiff then did so and signed the required documentation as
a registered nurse using his “RN” designation. Plaintiff’s efforts to
distinguish Rand are unpersuasive.
II.   The Board applied the correct standard of care.
      Plaintiff argues the Board should not have applied a nursing standard
of care to the resident appraisal and that the ALJ erred by relying on expert
testimony to make this legal determination. Plaintiff’s argument is entirely
dependent upon his position that he did not perform the duties of a registered
nurse. As discussed ante, substantial evidence supports the factual finding
that plaintiff engaged in a “nursing function” when he conducted J.N.’s
resident appraisal. Thus, applying a nursing standard of care to evaluate
plaintiff’s conduct was proper.
      The Board’s regulations establish that the standard of care in
disciplinary proceedings involving licensed nursing functions is to exercise
the degree of “care which, under similar circumstances, would have



                                       10
ordinarily been exercised by a competent registered nurse.” (Cal. Code Regs.,
tit. 16, § 1442.) The Board’s findings of gross negligence and unprofessional
conduct were based on the ALJ’s findings that plaintiff’s conduct was an
“extreme departure from the standard of care in carrying out nursing
functions in connection with the appraisal of J.N. . . . .”6 These findings were
supported by the record, including expert testimony. (See Lattimore v. Dickey
(2015) 239 Cal.App.4th 959, 969 [expert testimony is necessary to establish
nursing standard of care and to evaluate alleged breaches, except where
negligence is obvious to laypersons].)
      Plaintiff further argues that implying a different standard of care for
resident appraisals performed by licensed nurses renders the California
Residential Care Facilities for the Elderly Act (Health & Saf. Code, § 1569
et seq.) impermissibly vague and uncertain. We agree with the Board that its
decision does not imply a standard of care into the act. Rather, the Board’s
decision is based upon its finding that plaintiff performed a nursing function
and breached the standard of care for nurses set forth in the regulations
applicable to nurses. (Cal. Code Regs., tit. 16, § 1442.)7


      6 Specifically, the expert witnesses testified that a nurse performing a
resident appraisal should perform a functional, head-to-toe assessment,
looking at all of the skin. The evidence supports the ALJ’s finding that
plaintiff’s assessment of J.N. was inadequate because he failed to identify
and fully describe her multiple wounds.
      7 Plaintiff also argues he had no duty to provide nursing services to
J.N. because there was no nurse–patient relationship between him and J.N.
Again, this argument is premised upon plaintiff’s position that his resident
appraisal of J.N. was not a nursing function. Under the facts of this case,
plaintiff’s premise is faulty and his related argument based on a purported
lack of a nurse–patient relationship also fails.
      The ALJ decision, adopted by the Board, found that plaintiff had a duty
to J.N. as a registered nurse and he was subject to the standard of care
applicable to registered nurses. This finding implies the existence of a

                                         11
      To summarize, a licensed nurse may be subject to discipline by the
Board when he or she agrees to assess a resident’s physical and mental
condition; holds him- or herself out as a licensed professional while doing so;
and knows that his or her assessment will be, and in fact is, relied upon to
determine the level of care the resident needs in a new facility. Applying
some undefined, lesser standard of care to plaintiff’s misconduct under these




nurse–patient relationship, which is supported by substantial evidence. The
Board’s registered nursing expert testified that the performance of an RCFE
assessment by a nurse creates a nurse–patient relationship. Plaintiff’s own
expert similarly acknowledged that performing resident assessments
constitutes patient care.
       Plaintiff relies upon Keene v. Wiggins (1977) 69 Cal.App.3d 308, 313–
314 (physician retained by workers’ compensation carrier to examine injured
employee for purpose of rating injury “has no reason to believe the person
examined will rely upon this report,” and is not liable to the person examined
for negligence in making the report) and Felton v. Schaeffer (1991) 229
Cal.App.3d 229, 236–237 (no physician–patient relationship between
physician hired to perform preemployment physical examination and
prospective employee because the “physician’s sole function was to provide
information to aid the employer’s decisionmaking process, not to serve the
[prospective employee]”). Both cases are distinguishable because they
address whether the physicians have civil liability for negligence as opposed
to whether they are subject to discipline by a licensing board. (Keene, at p.
310; Felton, at p. 234.) Further, in neither case was it foreseeable that the
patient would rely upon the physician’s report. (Keene, at pp. 313–314;
Felton, at pp. 236–237.) In contrast, here, J.N.’s assessment was performed
to determine the level of care she needed when she was transferred from
Nina’s. This was most certainly for J.N.’s benefit. Plaintiff even
acknowledged as much when he testified that the reason for completing the
assessment was to assist the residents in choosing their next home. It was
foreseeable that J.N., through her conservator, would rely upon the
assessment, and, in fact, she did so. Under these circumstances, plaintiff is
subject to discipline by the Board. The issue whether plaintiff could be held
liable in a civil action for his misconduct is not before us, and we express no
opinion on this question.

                                       12
circumstances is counter to the Board’s “highest priority” of public protection.
(§ 2708.1.)
III.   The Board was not required to plead a violation of the RCFE
       statutes.
       Plaintiff complains that he cannot be disciplined for failing to properly
perform J.N.’s resident appraisal as required by RCFE statutes and
regulations because (1) the Board did not plead violations of any specific
RCFE regulations and (2) the Board does not have the power to discipline
plaintiff for violations of the RCFE regulations. We address plaintiff’s latter
argument first. The Board disciplined plaintiff for gross negligence and
unprofessional conduct while engaged in nursing functions. This is well
within the Board’s jurisdiction. (See Rand, supra, 206 Cal.App.4th at pp.
581–582 [rejecting argument that Board of Psychology lacked jurisdiction to
discipline licensed psychologist for unprofessional conduct while acting as
court appointed special master].)
       Nor do we agree the Board was required to plead specific violations of
RCFE regulations to discipline plaintiff for gross negligence under Business
and Professions Code section 2761, subdivision (a)(1). The Board’s accusation
alleged plaintiff was hired to assist with the closure of Nina’s and that he was
grossly negligent in, among other things, failing to perform a complete
assessment of J.N., failing to ensure that her service plan accurately reflected
her needs and status, and failing to recommend a higher level of care. The
Board further alleged incompetence and unprofessional conduct based upon
the same alleged omissions. Although the Board did not specifically reference
RCFE regulations, it did allege that the assessment was required by the CCL
as part of the closing process. Finally, the Board alleged unprofessional
conduct based upon plaintiff’s dishonesty during the Board’s investigation.
The accusation detailed plaintiff’s alleged errors and omissions in conducting


                                       13
J.N.’s assessment and asserted that each cause for discipline was based upon
violations of Business and Professions Code section 2761, subdivision (a)(1).
No more was required. (Gov. Code, § 11503, subd. (a) [requiring that
agencies set forth in the accusation acts and omissions with which the
licensee is charged and specify “statutes and rules that the [licensee] is
alleged to have violated”].)8
IV.   Plaintiff’s dishonesty during the investigation constitutes
      unprofessional conduct under section 2761.
      Plaintiff’s final contention is that he cannot be disciplined for
dishonesty because section 2761 does not expressly list dishonesty as a type
of unprofessional conduct.9 Plaintiff’s argument ignores that the plain

      8 Plaintiff’s reliance upon Linda Jones General Builder v. Contractors’
State License Board (1987) 194 Cal.App.3d 1320 is misplaced. In Linda
Jones General Builder, the Contractors’ State License Board alleged a
contractor was subject to discipline for a willful departure from “ ‘accepted
trade standards in the absence of specific requirements in the plans or
specifications,’ ” and then, at the hearing, the board argued the contractor
should be disciplined for a willful departure from plans or specifications. (Id.
at p. 1323, italics added.) The court found that because the board had not
charged the contractor with a willful departure from plans or specifications,
the contractor could not be disciplined on this ground. (Id. at pp. 1326–1327.)
Here, plaintiff was charged with violating section 2761, subdivision (a)(1),
and the disciplinary action was based upon this accusation.
      9 In making the legal argument that he cannot be disciplined for
dishonesty under section 2761, plaintiff does not appear to dispute that
substantial evidence supports the finding that he was dishonest. However,
his brief also includes a section titled “Conclusion” which disputes that he
was dishonest during his interviews with the Board investigator. We
disregard this argument for three reasons. First, plaintiff’s argument is not
under an appropriate heading. (See Cox v. Griffin (2019) 34 Cal.App.5th 440,
453–454 [argument contained in section headed “ ‘Introduction’ ” violates Cal.
Rules of Court, rule 8.204(a)(1)(B) requiring separate headings summarizing
argument and is forfeited].) Second, plaintiff fails to cite to the appellate
record. (Sky River LLC v. County of Kern (2013) 214 Cal.App.4th 720, 741
[Cal. Rules of Court, rule 8.204(a)(1)(C), requiring appellate briefs to cite to

                                       14
language of section 2761, subdivision (a) provides a non-exhaustive list of
what constitutes “unprofessional conduct.” It expressly states that
unprofessional conduct “includes, but is not limited to,” the examples listed.
(§ 2761, subd. (a); Moustafa v. Board of Registered Nursing (2018) 29
Cal.App.5th 1119, 1136 [recognizing that additional forms of conduct may be
deemed unprofessional conduct because § 2761, subd. (a) provides that
unprofessional conduct “ ‘is not limited to’ ” the examples given].) Courts
have held that unspecified “ ‘unprofessional conduct’ ” must involve “conduct
which indicates an unfitness to practice [the profession].” (E.g., Shea v.
Board of Medical Examiners (1978) 81 Cal.App.3d 564, 575; Rand, supra, 206
Cal.App.4th at p. 590 [“A professional who has shown dishonesty has
demonstrated professional unfitness meriting license discipline”].)
      Plaintiff was found to have been dishonest with the Board investigator
when he characterized his role in J.N.’s assessment as significantly more
limited than what he explained in his earlier statement to the CCL
investigator. We find that such dishonesty to the Board investigating
plaintiff’s alleged malfeasance constitutes unprofessional conduct and
demonstrates an unfitness to practice nursing.
                               DISPOSITION
      The judgment is affirmed. Respondent is entitled to its costs on appeal.




appellate record, applies to matter references at any point in the brief and
not just to the statement of facts].) Third, he makes no reasoned argument
that the Board’s finding is not supported by substantial evidence. (Okorie v.
Los Angeles Unified School Dist. (2017) 14 Cal.App.5th 574, 600 [appellant is
required to present cognizable legal argument in support of reversal of
judgment], disapproved on other grounds in Bonni v. St. Joseph Health
System (2021) 11 Cal.5th 995, 1012, fn. 2.)


                                       15
                                                    _________________________
                                                    Jackson, P. J.


WE CONCUR:


_________________________
Needham, J.


_________________________
Burns, J.




A159990/Clawson v. Bd. of Registered Nursing




                                               16
A159990/Clawson v. Bd. of Registered Nursing

Trial Court:      Superior Court of the City and County of San Francisco

Trial Judge:      Ethan P. Schulman

Counsel:          William Michael Clawson, in pro. per., for Plaintiff and
                        Appellant.

                  Rob Bonta, Attorney General, Carl W. Sonne, Assistant
                       Attorney General, Joshua A. Room and Brett A.
                       Kingsbury, Deputy Attorneys General, for
                       Defendant and Respondent.




                                    17